State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   522678
________________________________

In the Matter of LESTER RUFUS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   Peters, P.J., McCarthy, Egan Jr., Clark and Aarons, JJ.

                             __________


     Lester Rufus, Stormsville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding him guilty of
violating certain prison disciplinary rules. The Attorney
General has advised this Court that the determination has since
been administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
Given that petitioner has received all of the relief to which he
is entitled, the petition must be dismissed as moot (see Matter
of James v Prack, 137 AD3d 1390, 1391 [2016]). Contrary to his
                              -2-                  522678

request, petitioner is not entitled to be restored to the status
he enjoyed prior to the disciplinary determination (see Matter of
West v Annucci, 134 AD3d 1379, 1380 [2015]).

      Peters, P.J., McCarthy, Egan Jr., Clark and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court